In the Supreme Court of Georgia



                                                   Decided: October 20, 2014


                S14G0599. PETRAKOPOULOS et al. v. VRANAS

       BENHAM, Justice.

       We granted appellant Alpha Soda Company’s (“Alpha Soda”) petition for

a writ of certiorari for the parties to address the decision of the Court of Appeals

to affirm the trial court’s denial of Alpha Soda’s motion for summary judgment

in regard to a purported claim for unjust enrichment. On appeal, appellee Gus

Vranas contends he never raised an unjust enrichment claim against Alpha Soda

and that no such claim exists.1 Therefore, that portion of the Court of Appeals’s

opinion concerning an unjust enrichment claim against appellant Alpha Soda is

vacated.

       Judgment affirmed in part and vacated in part. All the Justices concur.




       1
         At oral argument, appellee Vranas stated that inartful wording in his complaint concerning
a claim for fraud led to the confusion now at issue. We note that Vranas never informed the Court
of Appeals that he did not intend to raise an unjust enrichment claim.